ICJ_064_USDiplomaticStaffTehran_USA_IRN_1980-05-24_JUD_01_ME_03_FR.txt. 58

OPINION DISSIDENTE DE M. TARAZI

L’examen de la requête introductive d’instance que le Gouvernement
des Etats-Unis d'Amérique déposa le 29 novembre 1979, la lecture du
mémoire que celui-ci communiqua le 15 janvier 1980 et l’audition des
plaidoiries au cours des audiences des 18, 19 et 20 mars 1980 ont placé la
Cour devant une série de faits, de développements historiques et d’argu-
ments juridiques qui devaient l’amener à rendre un arrêt revêtant, à mon
sens, une importance capitale. J'ai été d'accord avec les conclusions de
l'arrêt qui ont trait à la nécessité, pour le Gouvernement de la République
islamique d’Iran, de se soumettre aux obligations qui lui incombent, en
vertu des conventions de Vienne de 1961 et de 1963 sur les relations
diplomatiques et consulaires. J’ai toutefois éprouvé certaines difficultés,
découlant tant de la situation qui s’est formée en Iran après le renverse-
ment du régime dont l’ancien Chah était le symbole, que du comportement
de l’Etat demandeur antérieurement et postérieurement aux événements
du 4 novembre 1979, à dire et déclarer que le Gouvernement de la Répu-
blique islamique d’Iran était seul responsable envers celui des Etats-Unis
d'Amérique tout en omettant de souligner en même temps que celui-ci
avait également engagé sa responsabilité, pour une part qui resterait à
déterminer, à l’égard du Gouvernement iranien.

Mon intention est de mentionner, en les commentant aussi brièvement
que possible, les raisons de mon attitude et de ma position. Je devrai, pour
ce faire, envisager les points suivants :

1. Le principe de l’inviolabilité des missions diplomatiques et consu-
laires et de l’immunité dont jouissent leurs membres ;

2. Les éléments qui entrent en jeu dans l'évaluation, en principe, de la
responsabilité encourue par le Gouvernement de la République islamique
d'Iran ;

3. Les actions entreprises par le Gouvernement américain tant anté-
rieurement que postérieurement à la saisine de la Cour et pouvant affecter
le déroulement de l’instance.

1. L’INVIOLABILITÉ DES MISSIONS DIPLOMATIQUES ET CONSULAIRES
ET L’IMMUNITÉ DONT JOUISSENT LEURS MEMBRES

J'ai, sur ce point, entièrement souscrit aux motifs de l’arrêt. Il m'est
agréable de constater que celui-ci a particulièrement tenu compte des
traditions de l’Islam qui ont concouru avec d’autres à la formulation des
règles du droit international public contemporain en matière d’inviolabi-
lité et d’immunité diplomatiques et consulaires.

59
59 PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. DISS. TARAZI)

Dans un cours qu’il fit à l’Académie de droit international de La Hayeen
1937 sur « L’Islam et le droit des gens », Ahmed Rechid, professeur à la
faculté de droit d’Istanbul, a ainsi caractérisé l’inviolabilité de l’envoyé en
droit musulman :

« En Arabie, la personne de l’ambassadeur fut de tout temps
considérée comme sacrée. Mahomet a consacré cette inviolabilité.
Jamais les ambassadeurs envoyés auprès de Mahomet ou de ses suc-
cesseurs n’ont été molestés. Un jour, l’envoyé d’une nation étrangère
s'était permis, au cours de l’audience que lui avait accordée le Pro-
phète, de proférer des paroles outrageantes. Mahomet lui dit : « Si tu
n'étais un envoyé, je t’aurais fait mettre à mort. » L’auteur du « Siyer »
qui rapporte ce fait en conclut à l’obligation de respecter l’ambassa-
deur. »

Ahmed Rechid ajoute plus loin :

« Le Prophète a toujours traité les envoyés des nations étrangères
avec égards et avec la plus grande affabilité. I] avait coutume de les
combler de cadeaux, et recommandait à ses compagnons de suivre son
exemple en leur disant : « Agissez de même après moi !. »

Dans un ouvrage publié par l’Institut de l'Etat et du droit de l’Académie
des sciences de l'URSS sous le titre /nternational Law, on lit ce qui suit sur
le comportement des Arabes, porteurs de la foi musulmane, au Moyen
Age:

[Traduction]

« Les Etats arabes, qui ont joué un rôle important au Moyen Age (a
partir du VIle siècle) dans les relations internationales, avaient des
conceptions très évoluées et étroitement liées à des préceptes religieux
au sujet du droit des gens.

Les Arabes reconnaissaient l’inviolabilité des ambassadeurs et la
nécessité de respecter les obligations conventionnelles. Ils avaient
recours à l'arbitrage pour régler les différends internationaux et esti-
maient nécessaire d'observer des règles précises en temps de guerre
(« le sang des femmes, des enfants et des vieillards ne souillera pas
votre victoire »). »

2. ELEMENTS ENTRANT EN JEU DANS L’EVALUATION, EN PRINCIPE,
DE LA RESPONSABILITE ENCOURUE PAR LE GOUVERNEMENT IRANIEN

La Cour, en partant du fait que le Gouvernement de la République
islamique d’Iran avait violé les obligations internationales qui le liaient en
matière d’inviolabilité et d’immunité diplomatique à l’égard de celui des

' Ahmed Rechid, « L’Islam et le droit des gens », Recueil des cours de l’Académie de
droit international, 1937-II, t. 60, p. 421 et 422.

60
60 PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. DISS. TARAZI)

Etats-Unis d'Amérique, en est arrivée à le déclarer responsable tant pour
omission que pour action.

Cette manière de voir ne me paraît pas adéquate. La responsabilité du
Gouvernement iranien ne saurait être proclamée si son examen n’est
précédé d'un étude appropriée des faits historiques antérieurs à la saisie,
par les étudiants islamiques, de l’ambassade des Etats-Unis d'Amérique à
Téhéran le 4 novembre 1979. Il est tout à fait regrettable, à cet égard, de
constater que le Gouvernement iranien a refusé de comparaître devant la
Cour. Il résulte, cependant, des deux communications identiques qui ont
été adressées à celle-ci par le ministre iranien des affaires étrangères, les
9 novembre 1979 et 16 mars 1980, que le Gouvernement de la République
islamique d'Iran considère que l’instance en cours ne constitue qu’un
aspect marginal d’un différend plus large qui oppose l'Iran aux Etats-Unis,
depuis qu’en 1953 le Chah a été rétabli sur le trône grâce aux intrigues de la
CIA et que le Gouvernement américain a continué de s’immiscer dans les
affaires intérieures de l’Iran.

En dépit de l'absence du Gouvernement iranien au cours de la procédure
et peut-être à cause de cette absence, la Cour se devait d’élucider ce point
particulier avant de se prononcer sur la responsabilité de PEtat iranien.
Cette responsabilité aurait dû être qualifiée de relative et non pas d’ab-
solue.

Je reconnais que la Cour a fait un effort louable dans cette direction. Il
est, cependant, demeuré insuffisant. On a soutenu qu'il s’agissait d’exa-
miner des agissements d’ordre politique qui dépassaient le cadre des pou-
voirs de la Cour. Mais peut-on négliger des développements historiques qui
ont une incidence directe sur des conflits juridiques? La Cour permanente
de Justice internationale avait bien clarifié ce point en affirmant dans son
arrét du 7 juin 1932 (affaire des Zones franches de la Savoie et du Pays de
Gex) ce qui suit :

« L’ère des guerres napoléoniennes précédant les Cent-Jours se
termina par les traités conclus à Paris, le 30 mai 1814, entre la France,
d’une part, et, de l’autre, respectivement l'Autriche, la Grande-
Bretagne, la Prusse et la Russie. » (C.P.J.I. série A/B n° 46, 1932,
p. 115.)

Il était donc possible de se pencher quelque peu sur les événements qui se
sont déroulés en 1953 pour mesurer le degré de plausibilité de l’affirmation
du ministre des affaires étrangères de l'Iran. En me renseignant auprès
d’une source qui n’est pas favorable à la révolution islamique iranienne, j'ai
pu me former une idée sur cette question essentielle. Dans son ouvrage
intitulé La chute du Shah, M. Fereydoun Hoveyda, frère de l’ancien pre-
mier ministre de l’ex-souverain, Abbas Amir Hoveyda, condamné à mort
et exécuté après le départ de l’ex-souverain, dit :

« Certains observateurs iraniens se montraient sceptiques et esti-
maient que les étrangers tiraient les ficelles : les compagnies non
anglaises, portées au premier plan du marché mondial pétrolier, pous-

61
61

PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. DISS. TARAZI)

saient à la rupture du contrat avec l’AIOC. Quoi qu’il en soit, comme
lagitation prenait de l’ampleur, la classe dirigeante iranienne et les
puissances étrangères, apeurées, se tournèrent une fois de plus vers le
Shah. C’est alors que l’idée d’un coup d'Etat émergea au sein de la
CIA. Kermit Roosevelt se rendit en 1953 à Téhéran, pour en étudier la
possibilité et trouver un exécutant valable. Son choix se porta sur le
général Zahedi. Les conjurés mirent en scène le départ du Shah après
lui avoir fait signer un décret nommant Zahedi premier ministre.
Celui-ci, grâce aux fonds versés par la CIA, recourut aux services de
Chaban-bi-mokh (littéralement : Chaban l’Ecervelé), maître d’un
célèbre « Zourkhané » (centre de gymnastique traditionnelle) afin de
recruter un commando de « civils » pour agir aux côtés de l’armée.
L'opération déclenchée en août 1953 ne demanda pas plus d’une
journée. Et le Shah rentra triomphalement. Et ceux-là mêmes qui
suivaient Mossadegh jusqu'aux dernières minutes accoururent à
l'aérodrome, se jetèrent à terre devant le souverain pour lui baiser
les bottes !

Malgré les faits, révélés par les Américains eux-mêmes, le Shah se
plut à considérer le coup d’Etat de 1953 comme une « révolution
populaire » qui le plébiscitait. Et, apparemment, il finit par y croire !
Déjà le souverain montrait une tendance au travestissement du vrai,
qui devait aller en s’accusant jusqu’à le couper complètement des
réalités du pays !. »

Ainsi donc, dans la pensée des dirigeants iraniens actuels, le pouvoir du

Chah était, depuis la chute forcée du docteur Mossadegh en 1953, dénué de
légitimité et de légalité. Ce point aurait dû faire l’objet d’un examen
attentif pour la raison que les mêmes dirigeants se disent fermement
convaincus que le Chah n’aurait pu se maintenir sur le trône s’il n’avait pas
été appuyé par le Gouvernement des Etats-Unis d’ Amérique.

Ce dernier point de vue rejoint la pensée de M. Henry Kissinger, ancien

secrétaire d'Etat des Etats-Unis d'Amérique. Dans son ouvrage intitulé A
la Maison-Blanche, M. Kissinger affirme que :

62

« Sous le règne du shah, le pont terrestre entre l’Asie et l’Europe, qui
fut souvent la charnière de l’histoire du monde, était pro-américain et
pro-occidental sans conteste possible. L’Iran était le seul pays de la
région — Israël mis à part — à avoir fait de son amitié avec les
Etats-Unis le point de départ de sa politique étrangère. Le fait que
celle-ci fût basée sur la froide estimation que ce serait d'Union sovié-
tique et des pays arabes extrémistes que viendrait très probablement le
danger pour l'Iran n’est qu’une autre façon de dire que le point de vue

! Fereydoun Hoveyda, La .hute du Shah, Paris, 1980, p. 141-142.
62 PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. DISS. TARAZI)

du shah sur les réalités de la politique mondiale rejoignait le nôtre ; ses
ressources s’ajoutèrent aux nôtres jusque dans des entreprises lointai-
nes : lorsqu'il s’est agi de secourir le Vietnam du Sud au moment des
accords de Paris de 1973, d'aider l’Europe de l'Ouest lors de la crise
économique des années 70, de soutenir les Africains modérés contre
les ingérences soviético-cubaines... Au cours de la guerre du Moyen-
Orient, en 1973 par exemple, l'Iran fut absolument le seu/ pays limi-
trophe de l’Union soviétique à avoir interdit aux Soviétiques son
espace aérien — contrairement à plusieurs alliés de POTAN... H [le
Chah] ne fit aucune difficulté pour réapprovisionner nos avions en
pétrole. D'ailleurs, il ne se servit jamais de la puissance que lui con-
férait son pétrole pour exercer des pressions politiques, et ne se joignit
jamais, par exemple, à aucun embargo contre Israël ou l'Occident.
Bref, sous le règne du shah, l'Iran était l’un des meilleurs, des prin-
cipaux et des plus loyaux amis de l Amérique dans le monde. Ce n’est
pas le moins que nous lui devons de lui rendre rétrospectivement
hommage pour des actions que huit Présidents américains — dont le
Président actuel — ont favorablement accueillies !. »

M. Kissinger a ainsi établi les liens qui existaient entre la présence du
Chah à la tête de l’Etat iranien et les nécessités de la stratégie américaine à
l'échelle du monde et à celle de la région du Moyen-Orient. Ces liens ne
justifient nullement l’occupation de l’ambassade. Mais ils ont leur poids
dans le jaugeage de la responsabilité encourue par le Gouvernement ira-
nien.

D'autre part, l’ex-Chah a été autorisé à pénétrer en territoire américain
alors qu’il se trouvait au Mexique. Les autorités américaines n’étaient pas
sans savoir que cette autorisation pouvait entraîner des suites fâcheuses.
Elles Pont quand même accordée, commettant ainsi une faute grave que la
Cour aurait pu retenir. Dans leur ouvrage devenu classique et intitulé
Traité théorique et pratique de la responsabilité civile délictuelle et contrac-
tuelle, les frères Henri, Léon et Jean Mazeaud écrivent :

« Si le fait de la victime est la seule cause du dommage, le défendeur
doit toujours être exonéré. Ce dernier n’est, en effet, pour rien dans la
réalisation du préjudice. Il sera donc en droit de se prévaloir du fait de
la victime, quel que soit ce fait. Mais il faut remarquer qu’ici ne se pose
même pas la question de savoir si le fait de la victime doit être fautif. Le
défendeur est exonéré, parce que son fait, à lui, n’est pas retenu comme
cause du dommage. En réalité, il ne se prévaut du fait de la victime que
pour établir l’absence de lien de causalité entre son fait propre et le
préjudice 2. »

De même, avant d’en arriver à l'affirmation que l'Etat iranien est res-

! Henry Kissinger, A la Maison-Blanche, traduction française, Paris, 1979.
? Henri, Léon et Jean Mazeaud, Traité théorique et pratique de la responsabilité civile
délictuelle et contractuelle, t. Il, 6° éd., Paris, 1970, p. 552.

63
63 PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. DISS. TARAZI)

ponsable, il faudrait prendre en considération les circonstances dans les-
quelles se sont déroulés les faits. Pour cela, il faut avoir à esprit un point
essentiel, à savoir que l’Iran traverse actuellement une période révolution-
naire. L’estimation des obligations de l’Etat iranien selon les critères qui
avaient cours avant le départ du Chah n’est plus valable. Telle est l'essence
de la théorie admise en droit administratif français au sujet de l’influence
de la guerre sur les obligations de l’Etat et des collectivités publiques. Le
Conseil d'Etat français a, par son arrêt du 30 mars 1916 (Compagnie du gaz
de Bordeaux), consacré le principe du « bouleversement » de l’économie
des contrats par suite de la guerre !. Ce principe a été consacré par le grand
juriste français qu'était Maurice Hauriou, sous le nom de théorie de l’im-
prévision ?.

En ajoutant cet élément essentiel à ceux déjà mentionnés, la responsa-
bilité du Gouvernement de la République islamique d’Iran aurait dû être
envisagée dans le contexte de la révolution qui se produisit dans le pays et
qui entraîna, en quelque sorte, une rupture avec un passé jugé oppresseur.
Aussi, ce serait, à mon sens, un acte injuste que de faire endosser par le
Gouvernement iranien tous les faits incriminés sans que les circonstances
dans lesquelles ces faits se sont produits aient été soumises au moindre
examen préalable.

3. LES ACTIONS ENTREPRISES ANTÉRIEUREMENT ET POSTÉRIEUREMENT
À LA SAISINE DE LA COUR ET POUVANT AFFECTER LE DÉROULEMENT
DE L’INSTANCE

Le Gouvernement des Etats-Unis d'Amérique a, le 29 novembre 1979,
soumis à la Cour le différend qui l’opposait à l'Iran. Il est certain que la
compétence de la Cour n’est pas obligatoire. La Cour n’est donc qu’une
juridiction d’attribution. De là découlent deux conséquences essen-
tielles :

a) ilappartient à tout Etat de négliger la solution judiciaire d’un conflit en
omettant de le déférer à la Cour internationale de Justice ou en refusant
de se soumettre à la juridiction de celle-ci dans la mesure où les cir-
constances de la cause lui en donnent la possibilité ;

b) mais une fois qu’un Etat se présente à la Cour en tant que demandeur et
sollicite de celle-ci qu’elle condamne l'Etat défendeur à se soumettre au
droit, le choix qu’il possédait avant l'introduction de l’instance dispa-
raît. Tout le dossier de l'affaire, objet du litige, est pris en main par la
Cour. L'Etat demandeur doit s’abstenir de prendre des décisions, tant
sur le plan du droit interne que sur celui du droit international, qui
puissent avoir pour effet d’entraver la bonne administration de la
Justice.

! Conseil d’Etat, 30 mars 1916, Recueil Sirey, 1916, troisième partie, p. 17 et suiv.
? Maurice Hauriou, note sous arrêt précédent, Recueil Sirey, 1916, troisième partie,
p. 17 et suiv.

64
64 PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. DISS. TARAZI)

Or, avant même qu’il ne se présente à la Cour, le Gouvernement des
Etats-Unis d'Amérique avait déjà décidé de bloquer les avoirs iraniens en
dollars américains qui se trouvaient dans les banques américaines ou dans
leurs succursales à l'étranger.

Par la suite, alors que la Cour procédait au délibéré sur l’arrêt qu’elle
devait adopter, le président des Etats-Unis d’ Amérique annonça le 7 avril
1980 une série de mesures qu’il avait décidées et qui étaient en relation
étroite avec l'affaire soumise à la Cour. Parmi ces mesures, la plus impor-
tante, eu égard à l'exercice normal des pouvoirs de la Cour, était sans
conteste la troisième qui consistait à charger le secrétaire au trésor de
faire :

«un inventaire officiel des avoirs du Gouvernement iranien bloqués
en vertu de mon ordre antérieur et il procédera également au recen-
sement ou à l'inventaire des créances de citoyens ou de sociétés amé-
ricaines contre le Gouvernement de l'Iran. Ce relevé aidera à mettre au
point un plan d’action contre l’Iran au profit des otages, de leurs
familles et des autres plaignants américains ».

Puis le Président a ajouté : « Nous sommes en train de préparer une
législation qui sera soumise au Congrès pour faciliter l'examen et le règle-
ment de ces réclamations. »

I] s’agit 1a, à mon avis, d’un empiètement sur les fonctions de la Cour. En
effet, tant que celle-ci ne s’est pas prononcée sur le principe de la répa-
ration, l'Etat demandeur ne possède pas la faculté de considérer que ses
conclusions, ou une partie d’entre elles, sont d’ores et déjà acceptées et
reconnues valides. Bien plus, la décision du président américain de pro-
poser au Congrès l'adoption d’une législation qui accorde aux victimes la
possibilité de se dédommager sur les avoirs iraniens gelés aux Etats-Unis,
alors que Pinstance devant la Cour n’a pas encore été épuisée, pose un
problème de conflit entre les règles du droit interne et celles du droit
international. Si la législation envisagée devait passer, le conflit serait réglé
au détriment des dernières.

Toutefois l'opération militaire du 24 avril 1980 a été l’empiétement le
plus grave à l'exercice par la Cour de son pouvoir de dire le droit au sujet du
différend qui lui a été soumis. Cette opération a été décommandée par le
président des Etats-Unis pour des raisons d’ordre technique. Mon inten-
tion n’est pas de la qualifier ou de porter un jugement de valeur sur sa
nature juridique, mais de la mentionner en connexion avec l'affaire sou-
mise à la Cour. Je dois admettre qu’elle n’est pas de nature à faciliter la
solution judiciaire du différend.

Dans son rapport au Conseil de sécurité du 25 avril 1980, M. Donald
McHenry, représentant permanent des Etats-Unis d'Amérique, a indiqué
que l'opération militaire du 24 avril 1980 a été entreprise en application de
l'article 51 de la Charte des Nations Unies. Or, l’article 51 en question ne
prévoit ce genre d'opération que « dans le cas où un Membre des Nations
Unies est l’objet d’une agression armée ». Reste donc à se poser la question
de savoir si le territoire des Etats-Unis, à l’exclusion de leur ambassade et

65
65 PERSONNEL DIPLOMATIQUE ET CONSULAIRE (OP. DISS. TARAZI)

de leurs consulats en Iran, a été l’objet d'un acte d’agression imputable au
Gouvernement iranien.

Pour résumer ma position, je voudrais mentionner les points sui-
vants :

a) Je considère que la Cour n’est compétente pour statuer sur la présente
affaire qu’en vertu des dispositions des conventions de Vienne de 1961
et de 1963 sur les relations diplomatiques et consulaires. Toute réfé-
rence directe ou indirecte au traité américano-iranien de 1955 et à la
convention de 1973 est, de mon point de vue, inacceptable.

b) Je considère que le Gouvernement iranien a violé ses obligations en
vertu des deux conventions de Vienne susmentionnées. Je souscris aux
parties du dispositif qui traitent de cette question.

c) Par contre, je ne saurais me rallier à l’idée que le Gouvernement iranien
doive être déclaré responsable tant que la Cour n'aura pas admis :

i) que ladite responsabilité est relative et non absolue, qu’elle doit être
dès maintenant et sans plus attendre qualifiée selon les critères que
j'ai avancés et d’autres qui seraient envisagés ;

ii) que, par son comportement antérieur et postérieur à l'introduction
de l'instance, le Gouvernement des Etats-Unis d'Amérique s’est
rendu également responsable.

. (Signé) S. TARAZI.

66
